In an action, tried by the court without a jury, to recover on a promissory note alleged to have been made by the decedent a short time before his death, the plaintiff obtained a judgment. Judgment and order reversed on the law and the facts and a new trial granted, wdth costs to appellant to abide the event, upon the ground that the verdict is against the weight of the evidence. Whether the signature affixed to the note is that of the decedent is seriously disputed. Furthermore, the decedent’s financial circumstances at the time were such as to make it highly improbable that, if he were indebted to the drawee, he would have given the note rather than make payment out of his funds on deposit in the bank. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.